GÓMEZ, Designated. Justice,
concurring in part and dissenting in part.
The majority affirms the trial judge’s grant of summary judgment on a single claim complaint. At the same time, the majority reverses the trial court’s denial of a motion for leave to amend the complaint. Because I would affirm the trial court’s grant of summary judgment as well as affirm the trial court’s denial of leave to amend the complaint, I respectfully dissent in part and concur in part.
I agree with the majority and the trial court that the record in this case did not include any facts which supported the inference that Pedro was constructively discharged. Accordingly, I concur with the majority’s affirmance of the grant of summary judgment on that claim.
I depart from the majority opinion, however, with regard to its position on the trial court’s denial of leave to amend. It is well established that a court “should freely give leave [to amend a pleading] when justice so requires.” Fed. R. Civ. P. 15(a)(2).7 A motion to amend may be denied for “reasons such as undue delay, bad faith or dilatory motive on the part of *523the movant, repeated failure to cure deficiencies by amendment previously allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, and futility of amendment.” Mountaintop Ltd. P’ship v. Colombian Emeralds Int’l, Inc., 43 V.I. 193, 204 (V.I. Super. Ct. 2001) (quoting Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962)). “In the absence of any apparent or declared reason — such as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment, etc. — the leave sought should, as the rules require, be ‘freely given.’ ” Foman, 371 U.S. at 182.
The question then becomes whether there is “any apparent or declared reason,” id., for denial of leave to amend the complaint in this matter. That inquiry necessarily requires a review of the record.
Pedro filed his verified complaint on May 11, 1999. That complaint asserted constructive discharge against Ranger American. Ranger American answered on June 3,1999. Two years went by, during which the parties conducted discovery. After fact discovery had occurred, Ranger American filed an August 28, 2001 motion for summary judgment. On October 16, 2001, Pedro filed his opposition to the motion for summary judgment as well as his motion for leave to amend his complaint. In his motion for leave to amend, Pedro asserted that he wished to add a claim of wrongful termination. In support of his motion for leave to amend, Pedro indicated that Ranger American’s answer and his original complaint both contained the factual underpinnings on which his wrongful termination claim would rest.
“The passage of time, without more, does not require that a motion to amend a complaint be denied; however, at some point, the delay will become ‘undue,’ placing an unwarranted burden on the court, or will become ‘prejudicial,’ placing an unfair burden on the opposing party.” Adams v. Gould, Inc., 739 F.2d 858, 868 (3d Cir. 1984). “Delay may become undue when a movant has had previous opportunities to amend a complaint.” Id.; see also Rolo v. City Investing Co. Liquidating Trust, 155 F.3d 644, 654-55 (3d Cir. 1998) (affirming denial of leave to amend where “the plaintiffs’ proposed Second Amended Complaint primarily seeks to replead facts and arguments that could have been pled much earlier in the proceedings”); Gasoline Sales, Inc. v. Aero Oil Co., 39 F.3d 70, 73-74 (3d Cir. 1994) (affirming denial of leave to amend where the plaintiff “is not *524seeking to add claims it inadvertently omitted from its prior complaints or which it did not know about earlier”); Lorenz v. CSX Corp., 1 F.3d 1406, 1414 (“This proposed amendment was requested three years after the action was filed and nearly two years after the complaint was amended for the second time. Most of the facts were available to plaintiff Savin before she filed her original complaint in 1986 .... Over the three-year period between the filing of her original complaint and the filing of her motion to amend, Savin had numerous opportunities to correct any deficiencies in her RICO claim but failed to take advantage of them. Her delay was unreasonable.”).
Delay may also be undue where a motion for leave to amend is filed subsequent to a motion for summary judgment. See Estate of Olivia v. New Jersey, 604 F.3d 788, 803 (3d Cir. 2010) (“The presence of a potential First Amendment retaliation claim was or should have been apparent to him from at least the time that he filed his second amended complaint on February 3, 2003. Moreover, he does not justify his delay in seeking to add such a claim until after Appellees filed their motion for summary judgment on January 15, 2008. In these circumstances, we cannot say that the District Court-abused its discretion by denying Oliva leave to amend to assert a First Amendment claim.”); Sanders v. Venture Stores, Inc., 56 F.3d 771, 774-75 (7th Cir. 1995) (Aldisert, J.)8 (finding undue delay where the plaintiff sought leave to amend after the defendant had filed a successful motion for summary judgment); see also Mack v. Mazzarella, 554 Fed. Appx. 800, 804 (11th Cir. 2014) (“When Mack filed his motion, Mazzarella’s motion for summary judgment had been briefed fully. Under these circumstances, there was no abuse in discretion in denying Mack’s motion for leave to amend.”); Wimm v. Jack Eckerd Corp., 3 F.3d 137, 141 (5th Cir. 1993) (“Wimm and Speer were aware of the facts supporting their mislabeling and DTPA claims before they initiated this action, but they did not present those claims until summary judgment was imminent, nine months after the action was initiated. Consequently, we conclude that the district court’s finding of bad faith and dilatory motive is supported by the record . . . .”); Kleinhans v. Lisle Sav. Profit Sharing Trust, 810 F.2d 618, 625 (7th Cir. 1987) (“In view of *525Kleinhans’ failure to adequately explain the unreasonable delay in moving to amend his complaint to state a claim for punitive damages when all of the information necessary to stating such a claim has been available to him for eighteen months, we agree with the judgment and reasoning of the district court that Kleinhans’ motion ‘represents an apparent attempt to avoid the effect of summary judgment [on his other claims].’ ”).
Here, following the filing of Ranger American’s answer, which included an assertion that Pedro was terminated for cause, two years passed. Thereafter, Ranger American moved for summary judgment. Despite having had two years to amend his complaint to allege actual termination, it was not until the motion for summary judgment was filed that Pedro sought leave to so amend. That delay raises significant legal concerns as the basis Pedro cites for amendment — the alleged actual termination — was clearly known to him at the outset of the litigation, and he had two full years to amend his complaint to include that theory. Given those facts, and the lack of any proffered explanation on the record regarding Pedro’s delay, I would find that the motion to amend should have been denied as a result of undue delay. Accordingly, I would affirm the Superior Court on this alternate ground. Indeed, as we made clear very recently, “this Court typically will not disturb an order under review if any legal errors were ultimately harmless. ... So if the [prior court]’s order . . . was appropriate under alternate grounds, we may still affirm.” Hodge v. Bluebeard’s Castle, Inc., 62 V.I. 671, 696 (V.I. 2015). I would not reach the futility ground advanced by the trial court, with which the majority takes issue.9 See id.
*526In addition to my legal concerns, I also have prudential concerns with the majority’s disposition of the motion for leave to amend. The Superior Court, in its order granting summary judgment and denying the motion to *527amend, considered those motions simultaneously. It is axiomatic that, as a matter of law, trial judges have the inherent power “to control the disposition of the causes on [the court’s] docket with economy of time and effort for itself, for counsel, and for litigants.” United States v. Colomb, 419 F.3d 292, 299 (5th Cir. 2005) (citing Landis v. N. Am. Co., 299 U.S. 248, 254, 57 S. Ct. 163, 81 L. Ed. 153 (1936)). As such, legally, the Superior Court could consider motions in whichever order it chose, including consideration of a motion for summary judgment and motion for leave to amend a pleading simultaneously. That said, prudentially, where, as here, there are long spans of time between motions and their disposition, I believe this may have been ill advised. In a civil action, the complaint is the bedrock upon which the case rests. Because the complaint is so fundamental to the action, where there is any suggested uncertainty as to which complaint should be the operative one, it would seem more prudent for the trial court to consider putting such uncertainty to rest before ruling on a dispositive motion.
In this case, the motion to amend the complaint and the motion for summary judgment were both filed in 2001. Neither was ruled upon until 2008. That meant for nearly seven years it was unclear whether the complaint that was pending at the time the motion for summary judgment was filed would remain the operative complaint. For the purpose of clarity during both litigation and the instant appeal, it would have been better to dispose of the issue before determining the appropriateness of summary judgment. There are several reasons why this is the case. For example, if the proposed amended complaint advances a new claim while abandoning an original claim and the proposed complaint is valid, but not yet ruled on, a summary judgment order on the then-operative original complaint might rely entirely on different circumstances than are outlined in the proposed complaint. If the proposed amended complaint is thereafter accepted by the Court, the Court would have given what some could argue is an advisory opinion on an original — though abandoned — claim that is without legal force. Indeed, the proposed amended complaint in this matter proceeds on a different factual predicate — actual termination — than the complaint that was operative when the trial court issued its order granting summary judgment. The potential for confusion and delay in the disposition of this case is demonstrated and exacerbated by a remand allowing amendment. Indeed, given the peculiar procedural posture of this case, Pedro is now in a position where he has lost a *528constructive discharge claim on the merits, yet he may now, with great delay, assert an actual discharge claim on the same set of facts known to him two years prior to his motion to amend. I am concerned that that timeline permits amendment of a complaint that, arguably, may be nullius juris.
Accordingly, I respectfully dissent from the portion of the majority opinion that would reverse the trial judge’s decision to deny leave to amend.

 Rule 8 of the Superior Court Rules in pertinent part provides that the Superior Court may “amend any process or pleading for any omission or defect therein.” Rule 8 has been regarded as “merely stalling] the general rule that a court can correct errors or defects in pleadings.” Brooks v. Gov’t of the V.I., 58 V.I. 417, 427 n.11 (V.I. 2013). Accordingly, the Court looks to the standard set out in Rule 15 of the Federal Rules of Civil Procedure for guidance. Accord Santiago v. V.I. Housing Auth., 57 V.I. 256 (V.I. 2012) (relying upon caselaw derived from Federal Rule of Civil Procedure 15 in determining if a complaint “related back” to a previous complaint under Superior Court Rule 8).


 The Honorable Ruggero J. Aldisert was a judge from the United States Court of Appeals for the Third Circuit who was sitting on the United States Court of Appeals for the Seventh Circuit by designation.


 As the majority notes, the District Court of the Virgin Islands decided in Rajbahadoorsingh v. Chase Manhattan Bank, NA, 168 F. Supp. 2d 496 (D.V.I. 2001), that the federal McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973), framework for workplace employment discrimination applied in actions under the Virgin Islands Wrongful Discharge Act (“WDA”). See Rajbahadoorsingh, 168 F. Supp. 2d at 503-05. Courts followed that framework for a time.
In 2012, in Maynard v. Rivera, 675 F.3d 225, 56 V.I. 885 (3d Cir. 2012), the United States Court of Appeals for the Third Circuit questioned the application of the McDonnell Douglas framework in WDA cases. Maynard v. Rivera, 675 F.3d 225, 230, 56 V.I. 885 (3d Cir. 2012). Thereafter, in 2014, the Superior Court in Celestine v. St. Croix Financial Center, 2014 V.I. LEXIS 68 (V.I. Super. Ct. Aug. 27, 2014), noted that it had “reservations regarding the application of the McDonnell Douglas analytical framework to WDA claims,” and decided that it would “simply apply the plain language of the statute to Plaintiffs claim.” Id. at *5 n.1. *526While the Celestine Court abandoned the McDonnell Douglas approach, it did not undertake a detailed analysis of the statute and the appropriate allocation of burden in WDA cases. That analysis occurred later in 2014, when the District Court had cause to again consider the burden of proof in WDA cases in Gumbs-Heyliger v. CMW & Assocs. Corp., 73 F. Supp. 3d 617, 619 (D.V.I. 2014) (unpublished).
In that decision, the District Court analyzed, in-depth, the structure of the WDA and found that the WDA “creates a presumption that an employee is wrongfully discharged if discharged for a reason other than the nine reasons enumerated in the statute... and... creates what appears to be an affirmative defense.” Gumbs-Heyliger, 73 F. Supp. 3d at 622 (internal citations omitted). Thus, “once the employee establishes a prima facie case of wrongful discharge, the burden of persuasion shifts to the employer to show by a preponderance of the evidence that the employee was discharged for a permissible reason under the WDA.” M. (internal citations omitted).
In 2015, this Court, in accord with Gumbs-Heyliger, issued Rennie v. Hess Oil V.I. Corp., 62 V.I. 529 (V.I. 2015). This Court found that
to state a claim under section 76, [the employee] only needed to plead that [the defendant employer] was his employer and that [the defendant employer] wrongfully discharged him, and was not required to anticipate in his complaint any affirmative defenses [the defendant employer] might raise in its answer, such as the permissible grounds for discharge set forth in section 76(a)(l)-(9).
Rennie, 62 V.I. at 544. To the extent there was any remaining question about the allocation of burden in a WDA case, Rennie laid such questions to rest.
When the Superior Court issued its opinion in 2008, it did not have the benefit of Maynard, Gumbs-Heyliger, or Rennie. As such, the trial judge relied on the body of caselaw provided by the District Court and the Superior Court at the time, which endorsed the McDonnell Douglas burden-shifting analysis. Even so, I believe denial of leave to amend was appropriate due to undue delay, and would find that any error due to the trial court’s reliance on the caselaw available in 2008 was harmless.
While I agree with the majority that this Court should refrain from deciding issues that require additional fact-finding below, supra (declining to consider the alternate ground of “undue delay” on the basis that it does not present “a pure question of law that can be easily decided in the first instance by an appellate court.”), in this case all of the facts necessary to an undue delay consideration are on the record. The certified docket and the parties’ motions contained therein are not, and cannot reasonably be, controverted. It is “an accepted tenet of appellate jurisdiction that we may affirm a judgment on any ground apparentfrom the record, even if the [trial] court did not reach it.” Khazin v. TD Ameritrade Holding Corp., 773 F.3d 488, 491 (3d Cir. 2014) (internal quotations omitted, emphasis supplied). Furthermore, given the posture of this case, the Court should give due consideration to the interest in finality of judgments. See Bldg. & Const. Trades Council of Philadelphia & Vicinity, AFL-CIO v. N.L.R.B., 64 F.3d 880, 888 (3d Cir. 1995) (“[T]he interest in finality of judgments may assume greater or lesser prominence according to the nature of the case and the private and public interests implicated, but should not be either deprecated or ignored.”).